Appeal from order, Family Court, New York County (Sara P Schechter, J.), entered on or about March 10, 2004, which denied appellant’s application for an order of protection, unanimously dismissed, without costs.
The file that was subpoenaed and delivered to this Court does not contain the order from which the appeal is taken. While the file does contain minutes dated March 10, 2004 indicating that an application by appellant for an order of protection was heard and denied, no actual order is before us. Accordingly, the appeal is dismissed (CPLR 5512 [a]). We note that the conduct of the parties as described in appellant’s brief appear to raise issues of credibility that this Court would ordinarily be reluctant to disturb (see Matter of Triplett v Farmer, 246 AD2d 359 [1998]). Concur—Buckley, PJ., Tom, Saxe, Gonzalez and Malone, JJ.